DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
      	 Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the binder being “applied to the second ends of the abrasive particles and the second major surface”, this limitation is confusing as the drawings present that “the first major surface” is the one that has the binder being applied. It is also noted that the limitation of “applied to the second ends” is in plural thus not consistent with claim 1 language.  For examination purposes this claim will be interpreted as “the abrasive article of claim 1 wherein the binder is applied to the second end of the abrasive particles and the first major surface.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An Jung-Soo (WO2009091140A2, Hereinafter “Jung”). 
Regarding Claim 1 Jung discloses an abrasive article comprising:
a backing layer (20, See Fig. 7a) having a first major surface opposing a second major surface (20 in Fig. 7a has two major opposing surfaces top and bottom) and a plurality of apertures (21, See Fig. 7b) extending from the first major surface to the second major surface(See Fig. 7a-d);
a plurality of abrasive particles(10, Fig. 7b) having a first end with a smaller dimension than a second end(See Annotated Fig. 7b);
at least some of the plurality of abrasive particles located in at least some of the plurality of apertures (See Fig. 7c) such that the first end of the abrasive particle passes through an individual aperture (See Fig. 7c) and extends above the second major surface (See Fig. 7c) and the second end of the abrasive particle will not pass through the individual aperture (See Fig. 7c); and
a binder coating (30, See Fig. 7e) applied to the plurality of abrasive particles retaining them in the backing layer (See Fig. 7e).
Regarding Claim 2 Jung discloses the abrasive article of claim 1 wherein for a majority of the plurality of apertures only one abrasive particle resides in an individual aperture (See Fig. 7-e). 

    PNG
    media_image1.png
    748
    584
    media_image1.png
    Greyscale

Regarding Claim 4 Jung discloses the abrasive article of claim 1 wherein the plurality of abrasive particles comprise formed abrasive particles (Abrasive particles 10 from Jung are formed as they met the definition stablished in applicant disclosure page 3, “monolithic and do not use a binder holding together a plurality of abrasive particles”, Meeting the claimed limitation).
Regarding Claim 5 Jung discloses the abrasive article of claim 4 wherein the plurality of abrasive particles compromise a triangular shape (See Fig. 7b) and a vertex (“edge point”) of the triangle comprises the first end (See Annotated Fig. 7b) and extends above the second major surface (See Fig. 7b, where the vertex/edge point of the particle extends above the second major surface/bottom) and a base of the triangle comprises the second end and extends above the first major surface(See Annotated Fig. 7B). 
Regarding Claim 7 Jung discloses the abrasive article of claim 1 wherein the plurality of apertures comprise a shape selected from the group consisting of rectangular, oval, square, circle, and trapezoid (See Apertures in Fig. 7 having a Trapezoid shape).
Regarding Claim 8 Jung discloses the abrasive article of claim 1 wherein the plurality of apertures are arranged in a pattern selected form the group consisting of spiral, linear, double parquet, and sawtooth (See Fig. 4 where the apertures are arranged in a linear pattern). 
Regarding Claim 10 Jung discloses the abrasive article of claim 1 wherein the plurality of particles comprise triangular particles having a base dimension of X in width (X being interpreted as any numerical dimension, in Jung case the width is .18mm from Example 1 Page 16, Line 139-140 ), and the plurality of apertures comprise a rectangular shape (See Fig. 4a) having a width dimension of 0.6X to 0.90X (In Example 1 Page 16, Line 139-140 Jung discloses a base dimension wherein X is .18mm and a width dimension of the aperture wherein the width dimension is .12mm, with this values the width dimension of the aperture is 0.66 of the dimension X (.18mm)) , thus meeting the claimed limitation of the aperture width dimension being of .6X to .9X. 

Regarding Claim 11 Jung discloses the abrasive article of claim 1 wherein the binder is applied to the second end of the abrasive particles and the first major surface (See Fig. 7d-e).
Regarding Claim 12 Jung discloses a method of making an abrasive article (Process of Manufacturing See Line 121 in page 14 and Fig. 7) comprising:
forming a backing layer (20, Fig. 7a) having a first major surface opposing a second major surface and a plurality of apertures (See Fig. 7a) extending from the first major surface to the second major surface(See Fig. 7a, And Line 121-122 );
providing a plurality of abrasive particles (10, Fig. 7b) having a first end with a smaller dimension than a second end (See Annotated Fig. 7b);
positioning at least some of the plurality of abrasive particles in at least some of the plurality of apertures such that the first end of the abrasive particle passes through an individual aperture and extends above the second major surface and the second end of the abrasive particle will not pass through the individual aperture (See Line 124 Page 14 and Fig. 7a-d); and
applying a binder coating applied to the plurality of abrasive particles retaining them in the backing layer. (See Fig. 7d-e)
Regarding Claim 13 Jung discloses the method of claim 12, wherein the backing layer does not have a binder coating applied to it prior to applying the abrasive particles (See Fig. 7a-c, where the backing layer does not have a binder coating applied to it prior to applying the abrasive particles, as the binder is applied on fig. 7d-e and Page 14-15 Line 124-126).
Regarding Claim 14 Jung discloses the method of claim 13 wherein the binder coating is applied to the second end of the abrasive particles and the first major surface (See Fig. 7d-e).
Regarding Claim 15 Jung discloses the method of claim 14 further comprising the step of bringing the first ends of the abrasive particles into contact with a workpiece and inducing relative motion between the workpiece and the first ends to abrade the workpiece. (Line 77 “the sharp edge points of the abrasive particles can be used as blades in abrasive dressing” Here Jung refers to the Chemical Mechanical polishing process (CMP) where the abrasive particle sharp edges are performing abrasive dressing of Wafers, in this case the abrasive dressing is what induces relative motion to the wafer or workpiece)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An Jung-Soo (WO2009091140A2, Hereinafter “Jung”) 
Regarding Claim 6 Jung discloses the abrasive article of claim 5, where a width dimension of the base is at least 10% greater than a width dimension of the apertures (See Example 1 Page 16, Line 139-140, where Jung discloses the aperture being .38 and the particles had a base(diameter) of .18mm making it 47%.) Jung does not disclose the width dimension of the base is no more than 40% greater than the width dimension of the apertures. Per MPEP 2144.05(II)(B), wherein to optimize a ratio, which is a known result-effective variable, the variable being the ratio of the size of aperture and size of particle base, and the known result would be how much the particle extend from the bottom of the backing layer, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which this ratio operates, and would have produced an expected outcome of the particle base being 10% bigger but 40% smaller than the aperture, and would have therefore constituted an obvious variable range at the time of applicants' invention. Furthermore, Applicant has not disclosed that having the base is at least 10% greater than a width dimension of the apertures and the width dimension of the base is no more than 40% greater than the width dimension of the apertures solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 8 Line 8-22 is not a critical where this limitation is only met in some embodiments and changes from embodiment to embodiment. 
Moreover, it appears that invention of Jung would perform equally well with the base of the particle being greater than 10% of the size of the aperture but less than 40% of the size of the aperture. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Jung to meet the claimed limitation of the base of the particle being more greater than 10% of the size of the aperture but less than 40% of the size of the aperture because the this ratio does not appear to provide any unexpected results and the wanted result is to have the particle to “stick out” through the bottom of the aperture without the particle passing entirely through the aperture; the optimization of this wanted result is disclosed by Jung (In Page 16-17) in a different approach by measuring how much a particle “stick out” (Exposed height)  instead of the ratio of the base of the particle to the aperture of the backing layer.
Regarding Claim 9 Jung discloses the abrasive article of claim 1, Juns is silent to the backing comprising a thickness of between 10 to 40 mils. However, Jung discloses the backing comprising a thickness of 0.2mm in page 16 Line 139, that is about 7.87 mils, close to the claimed 10 mils. Therefore, it would have been obvious to one of the ordinary skill at the time of the invention to change the thickness of the backing plate and have the thickness of the backing plate being from 10 to 40 mils since having a thicker backing pad would improve the rigidity of the backing pad and would allow the baking pad to be manufactured to better adapt the application that it is used for. Moreover, MPEP 2144.04 IV(a) stablishes that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An Jung-Soo (WO2009091140A2, Hereinafter “Jung”) in view of Keipert et al. (US10493596B2, Hereinafter “Keipert”).
Regarding Claim 3 Jung discloses the abrasive article of claim 1, however Jung is silent to more than one individual abrasive particle resides in an individual aperture. Keipert teaches an abrasive article wherein more than one individual abrasive particle resides in an individual aperture (See Fig. 5B-6B, Col 2 Line 22-29).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jung to incorporate the teachings of Keipert and provide the abrasive article with more than one individual abrasive particle resides in an individual aperture since doing so would aid in avoiding random clumping (See Col 2 Line 22-34) and would provide superior grinding results than a single shaped abrasive particle of equivalent (See Col 2 Line 29-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Culler et al. (US2016311084A1) – Relates to an abrasive article with a backing layer that has apertures and particles inserted into the apertures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/               Examiner, Art Unit 3723  

/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723